ORDER

PER CURIAM.
Appellant Craig Lancaster (“Lancaster”) appeals from the motion court’s denial, after an evidentiary hearing, of his motion for post-conviction relief. Lancaster *929pleaded guilty to three counts of driving while intoxicated as an aggravated offender under Section 577.028, RSMo. Cum. Supp. (2009). Lancaster subsequently filed an amended motion for post-conviction relief alleging his plea counsel was ineffective in failing to investigate one of his prior convictions, which rendered his guilty plea involuntary. After an eviden-tiary hearing, the motion court found that Lancaster voluntarily pleaded guilty, and that plea counsel was not ineffective.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Mo. R. Civ. P. 84.16(b)(2).